Order entered August 7, 2018




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01486-CV

                    IN THE INTEREST OF S.V. AND S.V., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-11968-V

                                            ORDER
       We REINSTATE the appeal.

       We abated this appeal on August 2, 2018 to allow the trial court an opportunity to

conduct a hearing to determine whether a record was made of a December 15, 2017 hearing held

in this matter. By letter filed August 6, 2018, Joie Rivera, Official Court Reporter of the 255th

Judicial District Court, notified the Court that she was informed by appellee’s counsel that “no

court reporter [was] present” for the hearing.

       Accordingly, as the issue to be determined by the trial court has been settled, we

VACATE our August 2, 2018 order.




                                                          /s/   CAROLYN WRIGHT
                                                                CHIEF JUSTICE